
	
		II
		112th CONGRESS
		2d Session
		S. 3217
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Mr. Moran (for himself,
			 Mr. Warner, Mr.
			 Coons, Mr. Rubio, and
			 Mr. Blunt) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To jump-start economic recovery through the formation and
		  growth of new businesses, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Startup Act 2.0.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Conditional permanent resident status for immigrants
				with an advanced degree in a STEM field.
					Sec. 4. Immigrant entrepreneurs.
					Sec. 5. Elimination of the per-country numerical limitation for
				employment-based visas.
					Sec. 6. Capital gains tax exemption for startup
				companies.
					Sec. 7. Research credit for startup companies.
					Sec. 8. Accelerated commercialization of taxpayer-funded
				research.
					Sec. 9. Economic impact of major Federal agency
				rules.
					Sec. 10. Biennial State startup business report.
					Sec. 11. New business formation report.
					Sec. 12. Rescission of unspent Federal funds.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Achieving
			 economic recovery will require the formation and growth of new
			 companies.
			(2)Between 1980 and
			 2005, companies less than 5 years old accounted for nearly all net job creation
			 in the United States.
			(3)New firms in the
			 United States create an average of 3,000,000 jobs per year.
			(4)To get Americans
			 back to work, entrepreneurs must be free to innovate, create new companies, and
			 hire employees.
			3.Conditional permanent
			 resident status for immigrants with an advanced degree in a STEM field
			(a)In
			 generalChapter 2 of title II of the Immigration and Nationality
			 Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 216A the
			 following:
				
					216B.Conditional
				permanent resident status for aliens with an advanced degree in a STEM
				field
						(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary of Homeland Security may adjust the status of not more than 50,000
				aliens who have earned a master’s degree or a doctorate degree at an
				institution of higher education in a STEM field to that of an alien
				conditionally admitted for permanent residence and authorize each alien granted
				such adjustment of status to remain in the United States—
							(1)for up to 1 year
				after the expiration of the alien’s student visa under section 101(a)(15)(F)(i)
				if the alien is diligently searching for an opportunity to become actively
				engaged in a STEM field; and
							(2)indefinitely if
				the alien remains actively engaged in a STEM field.
							(b)Application for
				conditional permanent resident statusEvery alien applying for a
				conditional permanent resident status under this section shall submit an
				application to the Secretary of Homeland Security before the expiration of the
				alien's student visa in such form and manner as the Secretary shall prescribe
				by regulation.
						(c)Ineligibility
				for Federal Government assistanceAn alien granted conditional
				permanent resident status under this section shall not be eligible, while in
				such status, for—
							(1)any unemployment
				compensation (as defined in section 85(b) of the Internal Revenue Code of
				1986); or
							(2)any Federal
				means-tested public benefit (as that term is used in section 403 of the
				Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
				U.S.C. 1613)).
							(d)Effect on
				naturalization residency requirementAn alien granted conditional
				permanent resident status under this section shall be deemed to have been
				lawfully admitted for permanent residence for purposes of meeting the 5-year
				residency requirement set forth in section 316(a)(1).
						(e)Removal of
				conditionThe Secretary of Homeland Security shall remove the
				conditional basis of an alien’s conditional permanent resident status under
				this section on the date that is 5 years after the date such status was granted
				if the alien maintained his or her eligibility for such status during the
				entire 5-year period.
						(f)DefinitionsIn
				this section:
							(1)Actively
				engaged in a STEM fieldThe term actively engaged in a STEM
				field—
								(A)means—
									(i)gainfully
				employed in a for-profit business or nonprofit organization in the United
				States in a STEM field;
									(ii)teaching 1 or
				more STEM field courses at an institution of higher education; or
									(iii)employed by a
				Federal, State, or local government entity; and
									(B)includes any
				period of up to 6 months during which the alien does not meet the requirement
				under subparagraph (A) if such period was immediately preceded by a 1-year
				period during which the alien met the requirement under subparagraph
				(A).
								(2)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
							(3)STEM
				fieldThe term STEM field means any field of study
				or occupation included on the most recent STEM-Designated Degree Program List
				published in the Federal Register by the Department of Homeland Security (as
				described in section 214.2(f)(11)(i)(C)(2) of title 8, Code of Federal
				Regulations).
							.
			(b)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item
			 relating to section 216A the following:
				
					
						Sec. 216B. Conditional permanent resident status for aliens
				with an advanced degree in a STEM
				field.
					
					.
			(c)Government
			 Accountability Office study
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report on the alien college graduates granted immigrant status under section
			 216B of the Immigration and Nationality Act, as added by subsection (a).
				(2)ContentsThe
			 report described in paragraph (1) shall include—
					(A)the number of
			 aliens described in paragraph (1) who have earned a master’s degree, broken
			 down by the number of such degrees in science, technology, engineering, and
			 mathematics;
					(B)the number of
			 aliens described in paragraph (1) who have earned a doctorate degree, broken
			 down by the number of such degrees in science, technology, engineering, and
			 mathematics;
					(C)the number of
			 aliens described in paragraph (1) who have founded a business in the United
			 States in a STEM field;
					(D)the number of
			 aliens described in paragraph (1) who are employed in the United States in a
			 STEM field, broken down by employment sector (for profit, nonprofit, or
			 government); and
					(E)the number of
			 aliens described in paragraph (1) who are employed by an institution of higher
			 education.
					(3)DefinitionsThe
			 terms institution of higher education and STEM field
			 have the meaning given such terms in section 216B(f) of the Immigration and
			 Nationality Act, as added by subsection (a).
				4.Immigrant entrepreneurs
			(a)Qualified alien
			 entrepreneurs
				(1)Admission as
			 immigrantsChapter 1 of title
			 II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by
			 adding at the end the following:
					
						210A.Qualified
				alien entrepreneurs
							(a)Admission as
				immigrantsThe Secretary of Homeland Security, in accordance with
				the provisions of this section and section 216A, may issue a conditional
				immigrant visa to not more than 75,000 qualified alien entrepreneurs.
							(b)Application for
				conditional permanent resident statusEvery alien applying for a
				conditional immigrant visa under this section shall submit an application to
				the Secretary of Homeland Security in such form and manner as the Secretary
				shall prescribe by regulation.
							(c)RevocationIf, during the
				4-year period beginning on the date that an alien is granted a visa under this
				section, the Secretary of Homeland Security determines that such alien is no
				longer a qualified alien entrepreneur, the Secretary shall—
								(1)revoke such visa;
				and
								(2)notify the alien
				that the alien—
									(A)may voluntarily
				depart from the United States in accordance to section 240B; or
									(B)will be subject
				to removal proceedings under section 240 if the alien does not depart from the
				United States not later than 6 months after receiving such notification.
									(d)Removal of
				conditional basisThe Secretary of Homeland Security shall remove
				the conditional basis of the status of an alien issued an immigrant visa under
				this section on that date that is 4 years after the date on which such visa was
				issued if such visa was not revoked pursuant to subsection (c).
							(e)DefinitionsIn
				this section:
								(1)Full-time
				employeeThe term full-time employee means a United
				States citizen or legal permanent resident who is paid by the new business
				entity registered by a qualified alien entrepreneur at a rate that is
				comparable to the median income of employees in the region.
								(2)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
								(3)Qualified alien
				entrepreneurThe term
				qualified alien entrepreneur means an alien who—
									(A)at the time the alien applies for an
				immigrant visa under this section—
										(i)is lawfully present in the United States;
				and
										(ii)(I)holds a nonimmigrant visa pursuant to
				section 101(a)(15)(H)(i)(b); or
											(II)has completed or will complete a graduate
				level degree in a STEM field from an institution of higher education;
											(B)during the 1-year period beginning on the
				date the alien is granted a visa under this section—
										(i)registers at least 1 new business entity in
				a State;
										(ii)employs, at such business entity in the
				United States, at least 2 full-time employees who are not relatives of the
				alien; and
										(iii)invests, or
				raises capital investment of, not less than $100,000 in such business entity;
				and
										(C)during the 3-year period beginning on the
				last day of the 1-year period described in paragraph (2), employs, at such
				business entity in the United States, an average of at least 5 full-time
				employees who are not relatives of the alien.
									(4)STEM
				fieldThe term STEM field means any field of study
				or occupation included on the most recent STEM-Designated Degree Program List
				published in the Federal Register by the Department of Homeland Security (as
				described in section 214.2(f)(11)(i)(C)(2) of title 8, Code of Federal
				Regulations).
								.
				(2)Table of
			 contents amendmentThe table of contents in the first section of
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by
			 adding after the item relating to section 210 the following:
					
						
							Sec. 210A. Qualified alien
				entrepreneurs.
						
						.
				(b)Conditional permanent resident
			 statusSection 216A of the
			 Immigration and Nationality Act (8 U.S.C. 1186b) is amended—
				(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security;
				(2)in subsection (b)(1)(C), by striking
			 203(b)(5), and inserting 203(b)(5) or 210A, as
			 appropriate,;
				(3)in subsection (c)(1), by striking
			 alien entrepreneur must each place such term appears and
			 inserting alien entrepreneur shall;
				(4)in subsection (d)(1)(B), by striking the
			 period at the end and inserting or 210A, as appropriate.;
			 and
				(5)in subsection (f)(1), by striking the
			 period at the end and inserting or 210A..
				(c)Government
			 Accountability Office study
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report on the qualified alien entrepreneurs granted immigrant status under
			 section 210A of the Immigration and Nationality Act, as added by subsection
			 (a).
				(2)ContentsThe
			 report described in paragraph (1) shall include information regarding—
					(A)the number of
			 qualified alien entrepreneurs who have received immigrant status under section
			 210A of the Immigration and Nationality Act, as added by subsection (a), listed
			 by country of origin;
					(B)the localities in
			 which such qualified alien entrepreneurs have initially settled;
					(C)whether such
			 qualified alien entrepreneurs generally remain in the localities in which they
			 initially settle;
					(D)the types of
			 commercial enterprises that such qualified alien entrepreneurs have
			 established; and
					(E)the types and
			 number of jobs created by such qualified alien entrepreneurs.
					5.Elimination of
			 the per-country numerical limitation for employment-based visas
			(a)In
			 generalSection 202(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)in the paragraph
			 heading, by striking and
			 employment-based;
				(2)by striking
			 (3), (4), and (5), and inserting (3) and
			 (4),;
				(3)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
				(4)by striking
			 7 and inserting 15; and
				(5)by striking
			 such subsections and inserting such
			 section.
				(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
				(1)in subsection
			 (a)(3), by striking both subsections (a) and (b) of section 203
			 and inserting section 203(a);
				(2)by striking subsection (a)(5); and
				(3)by amending
			 subsection (e) to read as follows:
					
						(e)Special rules
				for countries at ceilingIf
				it is determined that the total number of immigrant visas made available under
				section 203(a) to natives of any single foreign state or dependent area will
				exceed the numerical limitation specified in subsection (a)(2) in any fiscal
				year, in determining the allotment of immigrant visa numbers to natives under
				section 203(a), visa numbers with respect to natives of that state or area
				shall be allocated (to the extent practicable and otherwise consistent with
				this section and section 203) in a manner so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
						.
				(c)Country-Specific
			 offsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
				(1)in subsection (a),
			 by striking subsection (e)) and inserting subsection
			 (d)); and
				(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
				(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 enacted on September 30, 2011, and shall apply to fiscal years beginning with
			 fiscal year 2012.
			(e)Transition rules
			 for employment-Based immigrants
				(1)In
			 generalSubject to the
			 succeeding paragraphs of this subsection and notwithstanding title II of the
			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules
			 shall apply:
					(A)For fiscal year
			 2012, 15 percent of the immigrant visas made available under each of paragraphs
			 (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted
			 to immigrants who are natives of a foreign state or dependent area that was not
			 one of the two states with the largest aggregate numbers of natives obtaining
			 immigrant visas during fiscal year 2010 under such paragraphs.
					(B)For fiscal year
			 2013, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not one of the two states with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2011 under such
			 paragraphs.
					(C)For fiscal year
			 2014, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not one of the two states with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2012 under such
			 paragraphs.
					(2)Per-country
			 levels
					(A)Reserved
			 visasWith respect to the
			 visas reserved under each of subparagraphs (A) through (C) of paragraph (1),
			 the number of such visas made available to natives of any single foreign state
			 or dependent area in the appropriate fiscal year may not exceed 25 percent (in
			 the case of a single foreign state) or 2 percent (in the case of a dependent
			 area) of the total number of such visas.
					(B)Unreserved
			 visasWith respect to the
			 immigrant visas made available under each of paragraphs (2) and (3) of section
			 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for
			 each of fiscal years 2012, 2013, and 2014, not more than 85 percent shall be
			 allotted to immigrants who are natives of any single foreign state.
					(3)Special rule to
			 prevent unused visasIf, with
			 respect to fiscal year 2012, 2013, or 2014, the operation of paragraphs (1) and
			 (2) of this subsection would prevent the total number of immigrant visas made
			 available under paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C.
			 1153(b)) from being issued, such visas may be issued during the remainder of
			 such fiscal year without regard to paragraphs (1) and (2) of this
			 subsection.
				(4)Rules for
			 chargeabilitySection 202(b)
			 of the Immigration and Nationality Act (8 U.S.C. 1152(b)) shall apply in
			 determining the foreign state to which an alien is chargeable for purposes of
			 this subsection.
				6.Capital gains tax
			 exemption for startup companies
			(a)Permanent full
			 exclusion
				(1)In
			 generalSubsection (a) of section 1202 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(a)ExclusionIn
				the case of a taxpayer other than a corporation, gross income shall not include
				100 percent of any gain from the sale or exchange of qualified small business
				stock held for more than 5
				years.
						.
				(2)Conforming
			 amendments
					(A)The heading for
			 section 1202 of such Code is amended by striking partial.
					(B)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of chapter
			 1 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.
					(C)Section 1223(13)
			 of such Code is amended by striking 1202(a)(2),.
					(b)Repeal of
			 minimum tax preference
				(1)In
			 generalSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 is amended by striking paragraph (7).
				(2)Technical
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
				(c)Repeal of 28
			 percent capital gains rate on qualified small business stock
				(1)In
			 generalSubparagraph (A) of section 1(h)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(A)collectibles
				gain,
				over
						.
				(2)Conforming
			 amendments
					(A)Section 1(h) of
			 such Code is amended by striking paragraph (7).
					(B)(i)Section 1(h) of such
			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and
			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.
						(ii)Sections 163(d)(4)(B), 854(b)(5),
			 857(c)(2)(D) of such Code are each amended by striking section
			 1(h)(11)(B) and inserting section 1(h)(10)(B).
						(iii)The following sections of such
			 Code are each amended by striking section 1(h)(11) and inserting
			 section 1(h)(10):
							(I)Section 301(f)(4).
							(II)Section 306(a)(1)(D).
							(III)Section 584(c).
							(IV)Section 702(a)(5).
							(V)Section 854(a).
							(VI)Section 854(b)(2).
							(iv)The heading of section 857(c)(2)
			 is amended by striking 1(h)(11) and inserting
			 1(h)(10).
						(d)Effective
			 dateThe amendments made by this section apply to stock acquired
			 after December 31, 2012.
			7.Research credit for
			 startup companies
			(a)In
			 general
				(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(i)Treatment of
				credit to qualified small businesses
							(1)In
				generalFor purposes of subsections (b) and (c) of section 6401,
				the amount of the credit determined under this section which is attributable to
				a qualified small business shall be treated as a credit allowed under subpart C
				of part IV of subchapter A for the taxable year (and not under any other
				subpart). For purposes of section 6425, any amount treated as so allowed shall
				be treated as a payment of estimated income tax for the taxable year.
							(2)Per taxpayer
				limitationThe amount of overpayment by reason of paragraph (1)
				for any qualified small business for any taxable year shall not exceed the
				lesser of—
								(A)$250,000,
				or
								(B)20 percent of the
				W–2 wages (as defined in section 199(b)(2), determined without regard to
				subparagraphs (B) and (D) thereof) of the qualified small business for the
				taxable year.
								(3)Temporal
				limitationParagraph (1) shall not apply with respect to a
				qualified small business if there has been an overpayment by such qualified
				small business by reason of paragraph (1) with respect to 5 or more preceding
				taxable years.
							(4)Qualified small
				businessFor purposes of this subsection the term qualified
				small business means, with respect to any taxable year, any person
				if—
								(A)the gross
				receipts (as determined under subsection (c)(7)) of such person for the taxable
				year is less than $5,000,000, and
								(B)such person did
				not have gross receipts for any period preceding the 5-taxable-year period
				ending with such taxable year.
								(5)Aggregation
				rulesFor purposes of determining the limitation under paragraph
				(2) and determining gross receipts under paragraph (4)(A), all members of the
				same controlled group of corporations (within the meaning of section 267(f))
				and all persons under common control (within the meaning of section 52(b) but
				determined by treating an interest of more than 50 percent as a controlling
				interest) shall be treated as 1 person.
							(6)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection, including—
								(A)regulations to
				prevent the avoidance of the purposes of paragraph (4)(B) through the use of
				successor companies or other means, and
								(B)regulations to
				minimize compliance and recordkeeping burdens under this subsection for
				start-up
				companies.
								.
				(2)Conforming
			 amendments
					(A)Subsection (g) of
			 section 41 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new sentence: This subsection shall not apply with respect
			 to any amount determined under subsection (a) to which subsection (i)
			 applies..
					(B)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting
			 41(i), after 36A,.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			8.Accelerated
			 commercialization of taxpayer-funded research
			(a)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)CouncilThe
			 term Council means the Advisory Council on Innovation and
			 Entrepreneurship of the Department of Commerce established pursuant to section
			 25(c) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
			 3720(c)).
				(2)Extramural
			 budgetThe term extramural budget means the sum of
			 the total obligations minus amounts obligated for such activities by employees
			 of the agency in or through Government-owned, Government-operated facilities,
			 except that for the Department of Energy it shall not include amounts obligated
			 for atomic energy defense programs solely for weapons activities or for naval
			 reactor programs, and except that for the Agency for International Development
			 it shall not include amounts obligated solely for general institutional support
			 of international research centers or for grants to foreign countries.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)Research or
			 research and developmentThe term research or
			 research and development means any activity that is—
					(A)a systematic,
			 intensive study directed toward greater knowledge or understanding of the
			 subject studied;
					(B)a systematic
			 study directed specifically toward applying new knowledge to meet a recognized
			 need; or
					(C)a systematic
			 application of knowledge toward the production of useful materials, devices,
			 and systems or methods, including design, development, and improvement of
			 prototypes and new processes to meet specific requirements.
					(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(b)Grant program
			 authorized
				(1)In
			 generalEach Federal agency that has an extramural budget for
			 research or research and development that is in excess of $100,000,000 for each
			 of fiscal years 2013 through 2017, shall transfer 0.15 percent of such
			 extramural budget for each of such fiscal years to the Secretary to enable the
			 Secretary to carry out a grant program in accordance with this
			 subsection.
				(2)Grants
					(A)Awarding of
			 grants
						(i)In
			 generalFrom funds transferred under paragraph (1), the Secretary
			 shall use the criteria developed by the Council to award grants to institutions
			 of higher education, including consortia of institutions of higher education,
			 for initiatives to improve commercialization and transfer of technology.
						(ii)Request for
			 proposalsNot later than 30 days after the Council submits the
			 recommendations for criteria to the Secretary under subsection (c)(4)(B), and
			 annually thereafter for each fiscal year for which the grant program is
			 authorized, the Secretary shall release a request for proposals.
						(iii)ApplicationsEach
			 institution of higher education that desires to receive a grant under this
			 subsection shall submit an application to the Secretary not later than 90 days
			 after the Secretary releases the request for proposals under clause
			 (ii).
						(iv)Council
			 review
							(I)In
			 generalThe Secretary shall submit each application received
			 under clause (iii) to the Council for Council review.
							(II)RecommendationsThe
			 Council shall review each application received under subclause (I) and submit
			 recommendations for grant awards to the Secretary, including funding
			 recommendations for each proposal.
							(III)Public
			 releaseThe Council shall publicly release any recommendations
			 made under subclause (II).
							(IV)Consideration
			 of recommendationsIn awarding grants under this subsection, the
			 Secretary shall take into consideration the recommendations of the Council
			 under subclause (II).
							(B)Commercialization
			 capacity building grants
						(i)In
			 generalThe Secretary shall award grants to support institutions
			 of higher education pursuing specific innovative initiatives to improve an
			 institution’s capacity to commercialize faculty research that can be widely
			 adopted if the research yields measurable results.
						(ii)Content of
			 proposalsGrants shall be awarded under this subparagraph to
			 proposals demonstrating the capacity for accelerated commercialization,
			 proof-of-concept proficiency, and translating scientific discoveries and
			 cutting-edge inventions into technological innovations and new companies. In
			 particular, grant funds shall seek to support innovative approaches to
			 achieving these goals that can be replicated by other institutions of higher
			 education if the innovative approaches are successful.
						(C)Commercialization
			 accelerator grantsThe Secretary shall award grants to support
			 institutions of higher education pursuing initiatives that allow faculty to
			 directly commercialize research in an effort to accelerate research
			 breakthroughs. The Secretary may prioritize those initiatives that have a
			 management structure that encourages collaboration between other institutions
			 of higher education or other entities with demonstrated proficiency in creating
			 and growing new companies based on verifiable metrics.
					(3)Assessment of
			 successGrants awarded under this subsection shall use criteria
			 for assessing the success of programs through the establishment of
			 benchmarks.
				(4)TerminationThe
			 Secretary shall have the authority to terminate grant funding to an institution
			 of higher education in accordance with the process and performance metrics
			 recommended by the Council.
				(5)Limitations
					(A)Project
			 management costsA grant recipient may use not more than 10
			 percent of grant funds awarded under this subsection for the purpose of funding
			 project management costs of the grant program.
					(B)Supplement, not
			 supplantAn institution of higher education that receives a grant
			 under this subsection shall use the grant funds to supplement, and not
			 supplant, non-Federal funds that would, in the absence of such grant funds, be
			 made available for activities described in this section.
					(6)Unspent
			 fundsAny funds transferred to the Secretary under paragraph (1)
			 for a fiscal year that are not expended by the end of such fiscal year may be
			 expended in any subsequent fiscal year through fiscal year 2017. Any funds
			 transferred under paragraph (1) that are remaining at the end of the grant
			 program's authorization under this subsection shall be transferred to the
			 Treasury for deficit reduction.
				(c)Council
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Council shall convene and develop recommendations for criteria
			 in awarding grants to institutions of higher education under subsection
			 (b).
				(2)Submission to
			 Commerce and publicly releasedThe Council shall—
					(A)submit the
			 recommendations described in subparagraph (A) to the Secretary; and
						(i)release the
			 recommendations to the public.
						(B)Majority
			 voteThe recommendations submitted by the Council, as described
			 in this paragraph, shall be determined by a majority vote of Council
			 members.
					(C)Performance
			 metricsThe Council shall develop and provide to the Secretary
			 recommendations on performance metrics to be used to evaluate grants awarded
			 under subsection (b).
					(3)
			 Evaluation
					(A)In
			 generalNot later than 180 days before the date that the grant
			 program authorized under subsection (b) expires, the Council shall conduct an
			 evaluation of the effect that the grant program is having on accelerating the
			 commercialization of faculty research.
					(B)InclusionsThe
			 evaluation shall include—
						(i)the
			 recommendation of the Council as to whether the grant program should be
			 continued or terminated;
						(ii)quantitative
			 data related to the effect, if any, that the grant program has had on faculty
			 research commercialization; and
						(iii)a
			 description of lessons learned in administering the grant program, and how
			 those lessons could be applied to future efforts to accelerate
			 commercialization of faculty research.
						(C)AvailabilityUpon
			 completion of the evaluation, the evaluation shall be made available on a
			 public website and submitted to Congress. The Secretary shall notify all
			 institutions of higher education when the evaluation is published and how it
			 can be accessed.
					(d)ConstructionNothing
			 in this section may be construed to alter, modify, or amend any provision of
			 chapter 18 of title 35, United States Code (commonly known as the
			 Bayh-Dole Act).
			9.Economic impact
			 of major Federal agency rulesSection 553 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(f)Required review
				before issuance of major rules
					(1)In
				generalBefore issuing a notice of proposed rulemaking in the
				Federal Register regarding the issuance of a proposed major rule, the head of
				the Federal agency or independent regulatory agency seeking to issue the rule
				shall complete a review that—
						(A)analyzes the
				problem that the proposed rule intends to address, including—
							(i)the specific
				market failure, such as externalities, market power, or lack of information,
				that justifies such rule; or
							(ii)any other
				specific problem, such as the failures of public institutions, that justifies
				such rule;
							(B)analyzes the
				expected impact of the proposed rule on the ability of new businesses to form
				and expand;
						(C)identifies the
				expected impact of the proposed rule on State, local, and tribal governments,
				including the availability of resources—
							(i)to carry out the
				mandates imposed by the rule on such government entities; and
							(ii)to minimize the
				burdens that uniquely or significantly affect such governmental entities,
				consistent with achieving regulatory objectives;
							(D)identifies any
				conflicting or duplicative regulations;
						(E)determines—
							(i)if existing laws
				or regulations created, or contributed to, the problem that the new rule is
				intended to correct; and
							(ii)if the laws or
				regulations referred to in clause (i) should be modified to more effectively
				achieve the intended goal of the rule; and
							(F)includes the
				cost-benefit analysis described in paragraph (2).
						(2)Cost-benefit
				analysisA cost-benefit analysis described in this paragraph
				shall include—
						(A)(i)an assessment,
				including the underlying analysis, of benefits anticipated from the proposed
				rule, such as—
								(I)promoting the efficient functioning of
				the economy and private markets;
								(II)enhancing health and safety;
								(III)protecting the natural environment;
				and
								(IV)eliminating or reducing discrimination
				or bias; and
								(ii)the quantification of the benefits
				described in clause (i), to the extent feasible;
							(B)(i)an assessment,
				including the underlying analysis, of costs anticipated from the proposed rule,
				such as—
								(I)the direct costs to the Federal
				Government to administer the rule;
								(II)the direct costs to businesses and
				others to comply with the rule; and
								(III)any adverse effects on the efficient
				functioning of the economy, private markets (including productivity,
				employment, and competitiveness), health, safety, and the natural environment;
				and
								(ii)the quantification of the costs
				described in clause (i), to the extent feasible;
							(C)(i)an assessment,
				including the underlying analysis, of costs and benefits of potentially
				effective and reasonably feasible alternatives to the proposed rule, which have
				been identified by the agency or by the public, including taking reasonably
				viable nonregulatory actions; and
							(ii)an explanation of why the proposed
				rule is preferable to the alternatives identified under clause (i).
							(3)ReportBefore
				issuing a notice of proposed rulemaking in the Federal Register regarding the
				issuance of a proposed major rule, the head of the Federal agency seeking to
				issue the rule shall—
						(A)submit the
				results of the review conducted under paragraph (1) to—
							(i)Congress;
				and
							(ii)the Office of
				Information and Regulatory Affairs in the Office of Management and Budget;
				and
							(B)post the results
				of the review conducted under paragraph (1) on a publicly available
				website.
						(4)Judicial
				reviewAny determinations made, or other actions taken, by an
				agency or independent regulatory agency under this subsection shall not be
				subject to judicial review.
					(5)Defined
				termIn this subsection the term major rule has the
				meaning given the term in section 804.
					.
				
		10.Biennial State
			 startup business report
			(a)Data
			 collectionThe Secretary of
			 Commerce shall regularly compile information from each of the 50 States and the
			 District of Columbia on State laws that affect the formation and growth of new
			 businesses within the State or District.
			(b)ReportNot later than 18 months after the date of
			 the enactment of this Act, and every 2 years thereafter, the Secretary, using
			 data compiled under subsection (a), shall prepare a report that—
				(1)analyzes the economic effect of State and
			 District laws that either encourage or inhibit business formation and growth;
			 and
				(2)ranks the States
			 and the District based on the effectiveness with which their laws foster new
			 business creation and economic growth.
				(c)DistributionThe
			 Secretary shall—
				(1)submit each
			 report prepared under subsection (b) to Congress; and
				(2)make each report
			 available to the public on the Department of Commerce’s website.
				(d)Inclusion of
			 large metropolitan areasNot later than 90 days after the
			 submission of the first report under this section, the Secretary of Commerce
			 shall submit to Congress a study on the feasibility and advisability of
			 including, in future reports, information about the effect of local laws and
			 ordinances on the formation and growth of new businesses in large metropolitan
			 areas within the United States.
			(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			11.New business
			 formation report
			(a)In
			 generalThe Secretary of Commerce shall regularly compile
			 quantitative and qualitative information on businesses in the United States
			 that are not more than 1 year old.
			(b)Data
			 collectionThe Secretary shall—
				(1)regularly compile
			 information from the Bureau of the Census’ business register on new business
			 formation in the United States; and
				(2)conduct quarterly
			 surveys of business owners who start a business during the 1-year period ending
			 on the date on which such survey is conducted to gather qualitative information
			 about the factors that influenced their decision to start the business.
				(c)Random
			 samplingIn conducting surveys under subsection (b)(2), the
			 Secretary may use random sampling to identify a group of business owners who
			 are representative of all the business owners described in subsection
			 (b)(2).
			(d)BenefitsThe
			 Secretary shall inform business owners selected to participate in a survey
			 conducted under this section of the benefits they would receive from
			 participating in the survey.
			(e)Voluntary
			 participationBusiness owners selected to participate in a survey
			 conducted under this section may decline to participate without penalty.
			(f)ReportNot
			 later than 18 months after the date of the enactment of this Act, and every 3
			 months thereafter, the Secretary shall use the data compiled under subsection
			 (b) to prepare a report that—
				(1)lists the
			 aggregate number of new businesses formed in the United States;
				(2)lists the
			 aggregate number of persons employed by new businesses formed in the United
			 States;
				(3)analyzes the
			 payroll of new businesses formed in the United States;
				(4)summarizes the
			 data collected under subsection (b); and
				(5)identifies the
			 most effective means by which government officials can encourage the formation
			 and growth of new businesses in the United States.
				(g)DistributionThe
			 Secretary shall—
				(1)submit each
			 report prepared under subsection (f) to Congress; and
				(2)make each report
			 available to the public on the Department of Commerce’s website.
				(h)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			12.Rescission of
			 unspent Federal funds
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds for fiscal year 2012, the amount necessary to carry
			 out this Act and the amendments made by this Act in appropriated discretionary
			 funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			
